



COURT OF APPEAL FOR ONTARIO

CITATION: Fenwick v. Concierge Auctions, ULC, 2018 ONCA 18

DATE: 20180112

DOCKET: C63800

Doherty, LaForme and Paciocco JJ.A.

BETWEEN

Allan Fenwick

Applicant (Appellant)

and

Concierge Auctions, ULC
and Bennett Jones LLP

Respondents (
Respondent
)

Ronald G. Slaght and Patrick Healy, for the appellant

Julia E. Schatz and Scott Azzopardi, for the respondent

Heard: October 19, 2017

On appeal from the judgment of Justice Anne Mullins of
    the Superior Court of Justice, dated April 25, 2017, with reasons reported at
    2017 ONSC 2514.

COSTS ENDORSEMENT

[1]

Costs in the application below were awarded to Concierge Auctions, ULC,
    in the amount of $45,000. The application decision has been reversed. The cost
    order is set aside, and costs in the application are awarded to the appellant
    on a partial indemnity basis in the amount of $45,000, inclusive of HST and
    disbursements.

Doherty J.A.

H.S. LaForme J.A.

David M. Paciocco J.A.


